Exhibit 10.2

Execution Version

PROMISSORY NOTE

 

 

 

$1,099,367.00       April 20, 2018

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation
(“Borrower”), hereby promises to pay to the order of MONACO FINANCIAL, LLC, a
California limited liability company (“Lender”), the principal sum of One
Million Ninety-Nine Thousand Three Hundred Sixty Seven Dollars ($1,099,367.00),
together with interest accruing at the rate of ten percent (10.0%) per annum on
the outstanding amount of principal. This Note evidences the loan deemed to be
made pursuant to that certain Loan and Security Agreement of even date herewith
by and between Borrower and Lender (the “Loan Agreement”). Capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.

Article 1

Payment Terms

Section 1.01. Maturity. The entire unpaid principal sum disbursed and
outstanding, together with any interest thereon remaining unpaid and any other
sums due the Lender in connection with the Loan shall be due and payable in full
on first anniversary of the date of this Note.

Section 1.02. Prepayment. Borrower shall have the right to prepay this Note, in
whole or part, at any time, in accordance with the terms of this Note and the
Loan Agreement upon 30 days’ written notice (a “Prepayment Notice”) to Lender.

Article 2

Default and Remedies

Section 2.01. Default. The occurrence of an Event of Default under the Loan
Agreement shall constitute an “Event of Default” hereunder.

Section 2.02. Remedies. Upon the occurrence and continuation of an Event of
Default that has not been cured in accordance with the terms of the Loan
Agreement, or at any time thereafter, at the option of Lender, all indebtedness
hereunder immediately will become due and payable upon written notice to
Borrower from Lender, and Lender shall be entitled to exercise its other rights
and remedies set forth in Article 8 of the Loan Agreement.

Article 3

Miscellaneous

Section 3.01. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); or (c) on the date sent by e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. Such communications must be sent to



--------------------------------------------------------------------------------

the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 3.01):

 

  If to Borrower:    Odyssey Marine Exploration, Inc.         5215 West Laurel
Street         Tampa, Florida 33607         Attention: President and CFO        
Email: mark@odysseymarine.com      With a copy to:    Akerman LLP         401
East Jackson Street         Suite 1700         Tampa, Florida 33602        
Attention: David M. Doney         Email: david.doney@akerman.com      If to
Lender:    c/o Borchard & Callahan, APC         25909 Pala         Suite 300   
     Mission Viejo, California 92691         Attention: Thomas Borchard        
Email: tborchard@borchardlaw.com   

Section 3.02. Interpretation. For purposes of this Note, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Note
as a whole. Unless the context otherwise requires, references herein: (x) to
Articles and Sections mean the Articles and Sections of, and Exhibits attached
to, this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

Section 3.03. Headings. The headings in this Note are for reference only and
shall not affect the interpretation of this Note.

Section 3.04. Severability. If any term or provision of this Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 3.05. Successors and Assigns. This Note shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, except that Lender may assign its rights
hereunder to an affiliate of Lender without the prior consent of Borrower.

 

2



--------------------------------------------------------------------------------

Section 3.06. Amendment and Modification; Waiver. This Note may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Note shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

Section 3.07. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)    This Note shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE CITY OF TAMPA
AND COUNTY OF HILLSBOROUGH, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.07(c).

 

3



--------------------------------------------------------------------------------

Section 3.08. Counterparts. This Note may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Note delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this Note.

[Signatures on following page(s).]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the date first written above by their respective officers thereunto duly
authorized.

 

ODYSSEY MARINE EXPLORATION, INC.

By:

 

 

 

Mark D. Gordon

  President and Chief Executive Officer

 

Agreed and accepted as payee: MONACO FINANCIAL, LLC By:  

 

  Michael A. Carabini, President

 

5